DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2-12, 14-20, 23-26 and 65-69 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious a system for treating infected tissue, the system comprising: at least one coupler adapted to couple to the first proximal portion of the first intramedullary stem and to the second proximal portion of the second intramedullary stem, “wherein the at least one coupler comprises an adjustable height manifold configured to increase or decrease the distance between the first proximal portion of the first intramedullary stem and the second proximal portion of the second intramedullary stem when the adjustable height manifold is actuated” in addition to other limitations.	Regarding claim 66, the prior art of record fails to teach, disclose or render obvious a system for treating infected tissue, the system comprising: at least one coupler adapted to couple to the first proximal portion of the first intramedullary stem and to the second proximal portion of the second intramedullary stem, wherein the at least one coupler comprises a wedge element, wherein disposition of the wedge element between the first proximal portion of the first intramedullary stem and the second proximal portion of the second intramedullary stem adjusts the distance between the first and second intramedullary stems” in addition to other limitations. 	Regarding claim 67, the prior art of record fails to teach, disclose or render obvious a therapeutic agent delivery system, the system comprising: a coupling member coupled to the first end of the first intramedullary stem and the first end of the second intramedullary stem, wherein the coupling member comprises an adjustable height manifold configured to increase or decrease the distance between the first ends of the two intramedullary stems when the adjustable height manifold is actuated” in addition to other limitations. 	As to claim 68, the prior art of record fails to teach, disclose or render obvious a system for treating infected tissue, the system comprising: at least one coupler adapted to couple to the first proximal portion of the first intramedullary stem and to the second proximal portion of the second intramedullary stem, “wherein the at least one coupler comprises an adjustable height manifold configured to increase or decrease the distance between the first proximal portion of the first intramedullary stem and the second proximal portion of the second intramedullary stem when the adjustable height manifold is actuated” in addition to other limitations. 	As to claim 69, the prior art of record fails to teach, disclose or render obvious a system for treating infected tissue, the system comprising: at least one coupler adapted to couple to the first proximal portion of the first intramedullary stem and to the second proximal portion of the second intramedullary stem, “wherein the at least one coupler comprises a wedge element, wherein disposition of the wedge element between the first proximal portion of the first intramedullary stem and the second proximal portion of the second intramedullary stem adjusts the distance between the first and second intramedullary stems” in addition to other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783